Citation Nr: 1003554	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
New York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The record indicates that the Veteran was contacted by phone 
in April 2009 in order to determine whether or not he desired 
a hearing before the Board at the RO.  The Veteran indicated 
that he did not want a hearing.  

The Board notes that the issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities is raised by the evidence of record, 
namely a September 2007 opinion from the VA psychiatrist who 
treats the Veteran on a regular basis.  This matter has not 
been addressed by the RO and is referred to them for initial 
development and consideration, especially in view of the 
holding entered below.  

Similarly, the Veteran has raised the issue of entitlement to 
a compensable rating for his service connected malaria.  This 
issue has also not been addressed by the RO and is referred 
to them for consideration.  


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas to include work, 
social and family relationships.  It more nearly approximates 
the next higher rating.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 70 percent evaluation for post-traumatic 
stress disorder have been met; the criteria for a 100 percent 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

The record shows that the Veteran was provided with a VCAA 
notification letter in August 2006 that met all of the 
requirements of 38 C.F.R. § 3.159, as well as Pelegrini and 
Dingess.  This was received by the Veteran prior to the 
initial consideration of his appeal in December 2006.  The 
Board concludes that the duty to notify the Veteran has been 
met.  

The Board also concludes that the duty to assist the Veteran 
has been met.  Under 38 U.S.C.A. § 5103A, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  In this 
regard, the Veteran has been afforded VA examination of his 
PTSD.  Although the claims folder was not made available to 
the examiner, the Veteran's VA computer treatment records 
were reviewed, and there is no indication of any other source 
of treatment.  In addition, all identified records that are 
available have been obtained.  The Veteran has declined his 
right to a hearing.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 

Increased Evaluation

The Veteran contends that the 50 percent evaluation currently 
assigned to his service connected PTSD is inadequate to 
reflect the current impairment produced by this disability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The record indicates that entitlement to service connection 
for PTSD was established in an August 1992 rating decision.  
A 30 percent evaluation was assigned for this disability.  
This evaluation was increased to the 50 percent rating by the 
December 2006 rating decision currently on appeal.  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)   

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The current 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

The evidence includes the report of a July 2005 VA 
psychiatric assessment.  The Veteran was said to live an 
isolated life with some contact with his siblings.  He had a 
few friends with whom he was in occasional contact, all of 
which were Vietnam veterans.  He was divorced with three 
children, and his desire to improve his relationship with his 
son motivated him to seek treatment.  His PTSD symptoms have 
included nightmares, flashbacks, intrusive memories, anxiety, 
depression, moodiness, irritability, inability to relax, 
middle and terminal insomnia, isolation and numbing, 
irritability, rage, and episodes of alcohol abuse to relax.  
On current mental status examination, the Veteran's 
appearance was disheveled and his motor activity was 
restless.  His recent and remote memory was abnormal and his 
thought process was circumstantial with paranoia.  He did not 
have suicidal ideation.  The examiner also indicated the 
Veteran had homicidal or violent intent.  He experienced 
visual and olfactory hallucinations, as well as insomnia and 
a decreased appetite.  The Veteran had feelings of 
hopelessness, helplessness, and anhedonia.  His judgment, 
insight, and impulse control were fair.  The assessment was 
chronic, severe PTSD and co-morbid depression.  The Veteran 
reported a recent increase in nightmares and flashbacks.  His 
score on the Global Assessment of Functioning Scale (GAF) was 
45, and the highest score in the last 12 months was estimated 
to be between 42 and 45.  

The Veteran was followed on a regular basis from 2005 through 
2008 by the same VA psychiatrist who authored the July 2005 
assessment.  The Veteran continued to have active PTSD 
symptoms.  An April 2006 assessment showed that the Veteran 
continued to feel the need for isolation.  He was full 
oriented, but his affect was blunt and his mood anxious.  
There were no suicidal or homicidal ideations, and his 
insight and judgment were adequate.  The diagnoses included 
chronic PTSD, alcohol dependence in full remission, and a 
depressive disorder due to progression of PTSD.  The GAF was 
45.  

The Veteran was afforded a VA psychological assessment in 
August 2006.  He had been unemployed since a back injury in 
the 1990s, and he attributed his unemployment to this injury 
and not PTSD.  However, persistent irritability, 
hypervigilance, and impaired concentration would likely 
reduce his efficiency should he be able to return to work.  
While problems with alcohol were noted, the Veteran had been 
sober for the past year.  He had frequent memories of 
Vietnam, isolation, suspicion of others, and refused to make 
new friends.  The Veteran rarely got more than four or five 
hours of sleep each night.  On mental status examination, the 
Veteran was appropriately groomed, alert and oriented.  His 
mood was neutral and his affect was constricted.  He 
displayed no impairment of communication or thought process, 
and his speech was spontaneous and delivered at a normal rate 
and rhythm.  The Veteran's thinking was logical and goal 
oriented.  He did not report panic attacks, phobias, 
obsessive thoughts or rituals.  Long and short term recall 
was grossly intact.  Attention and concentration were 
adequate and judgment and insight were present.  The 
diagnosis included PTSD and alcohol abuse in remission.  The 
GAF was 51, with the highest GAF in the past year being 
between 50 and 55.  

VA treatment records dated January 2007 through May 2007 
indicate that his symptoms continued much the same as before.  
His score on the GAF was estimated to be 46 in January 2007, 
45 in April 2007, 45 in May 2007, and 40 in July 2007.  July 
2007 records state that the Veteran's symptoms included 
nightmares, disorienting flashbacks, intrusive memories of 
war traumas, emotional numbness and isolation.  He was fully 
oriented with no psychotic symptoms or thought disorder.  His 
affect was broad and his mood anxious, but he denied suicidal 
and homicidal ideations.  

At a September 2007 assessment conducted by the same VA 
psychiatrist as previously, the Veteran was noted to 
experience avoidance, numbing, and hyperarousal symptoms.  He 
had nightmares, frequent disorienting flashbacks, intrusive 
memories of war trauma, emotional numbness, and isolation.  
He slept poorly and was easily startled.  The symptoms of his 
PTSD and co-morbid conditions had a negative effect on his 
daily life, and his mood, attention and concentration, self-
esteem, energy level, motivation, interpersonal interactions, 
world view and outlook of the future were all adversely 
affected by his symptoms.  He suffered from panic or near 
panic and an inability to relax between attacks.  He also had 
impaired judgment and disturbances of motivation and mood.  
The Veteran suffered difficulty in establishing and 
maintaining effective work and social relationships.  He 
reported no friends and had lost the few jobs he had held 
prior to totally losing his productive capability.  The 
Veteran was now being left out of family functions due to his 
symptoms.  He was hypervigilant and unable to form meaningful 
bonds.  He was easily angered and frustrated.  On mental 
status examination, the Veteran was neglectful of his 
appearance.  He spoke in a drone and exhibited circumstantial 
speech patterns.  His affect was markedly blunted and his 
mood was anxious, irritable and depressed.  He felt hopeless 
and manifested a sense of doom in his affect, attitude, 
speech and actions.  The Veteran was unable to work in any 
gainful capacity due to PTSD symptoms of irritability, 
intolerance of human contact, anxiety, panic, rage, and 
impaired attention, concentration and distrust.  The 
diagnoses were PTSD, a major depression disorder as a 
progression of PTSD, and a panic disorder related to PTSD 
with agoraphobia.  His GAF was 38.  

VA treatment records dated from October 2007 through January 
2008 indicate that the Veteran's symptoms continued as 
before.  His GAF scores were 38 in October 2007, 40 in 
November 2007, 40 in December 2007, and 40 in January 2008.  

A September 2008 VA psychiatric assessment described the same 
symptoms as recorded in the previous examinations.  His GAF 
was 40.  

In October 2008, the Veteran was seen by the same VA 
psychologist who examined him in August 2006.  His history 
was the same as previously reported, and the Veteran 
indicated that there had been no change in social functioning 
over the past two years.  He lived with his son in a loving 
and stable relationship.  He also had one good friend and a 
good relationship with his sister.  He had been sober since 
the previous assessment.  On mental status examination, the 
Veteran was casually dressed and appropriately groomed.  He 
was alert and oriented.  The Veteran reported occasional 
passive suicidal ideations without plans but denied homicidal 
ideations.  His speech and thought process was unimpaired.  
There was no thought disorder, hallucinations or delusions.  
Short term memory was mildly impaired.  He did not report 
panic attacks, phobias, or obsessive thought or rituals that 
interfered with functioning.  For specific PTSD symptoms, the 
Veteran re-experienced credible combat stressors in 
nightmares, intrusive thoughts and memories.  He reported 
increased arousal, with numbing and avoidance.  The Veteran 
reported moderate symptoms recurring daily without remission 
since the previous examination.  There was reduced 
reliability and productivity due to PTSD.  As the Veteran had 
not been employed for the past 17 years it was difficult to 
assess the affects of his disability on occupational 
functioning.  The diagnosis was PTSD.  The GAF was 48, 
reflecting irritability, social withdrawal and impaired 
concentration.  The GAF over the past year was estimated to 
be between 44 and 49.  

After careful consideration of the Veteran's symptomatology 
as recorded in the medical evidence, the Board finds that a 
70 percent evaluation is warranted for his PTSD for the 
entire period on appeal.  His symptoms have included 
occasional passive suicidal ideation, panic and depression 
that are both near continuous, impaired impulse control with 
irritability, neglect of his personal appearance, and 
difficulty in adapting to stressful circumstances such as 
work.  Moreover, his GAF scores have ranged from a low of 38 
to a high of 51, with scores that are predominately in the 
40s.  It is concluded that these findings more likely than 
not are closer to the higher (70 percent) rather than the 
lower (50 percent) rating.  See 38 C.F.R. § 4.7.

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2009).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

Based on these descriptions, the Board notes that GAFs in the 
40s, such as the Veteran's predominate scores, represent 
symptomatology that is similar to what is found in the 
Veteran's medical records.  When the evidence is considered 
as a whole, the Veteran's symptoms more nearly resemble those 
of the criteria for a 70 percent rating, which merits an 
increase to this level.  38 C.F.R. § 4.130, Code 9411.

The Board has also considered entitlement to a 100 percent 
evaluation, but this is not demonstrated by the evidence.  As 
there is no indication of symptoms such as gross impairment 
in the Veteran's thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an inability to perform the activities of daily living on 
even an intermittent basis, disorientation to time or place 
or memory loss so severe he cannot remember close relatives 
or his own name, the evidence does not establish total 
occupational and social impairment, the criteria for a 100 
percent rating have not been met, and the Veteran's 
symptomatology continues to more nearly resemble that 
required for the 70 percent evaluation.  38 C.F.R. § 4.130, 
Code 9411.

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (2009).  There is no objective evidence 
that the Veteran's PTSD presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a 70 percent evaluation for post-traumatic 
stress disorder is granted, subject to the law and 
regulations governing the award of monetary benefits. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


